Order entered November 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01280-CV

                        IN RE LAKEITH AMIR-SHARIF, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-J

                                          ORDER
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart

       Before the Court is relator’s supplement to the petition for writ of mandamus filed in

cause number 05-15-01169-CV, In re Amir-Sharif. Because the Court disposed of cause number

05-15-01169-CV before receiving relator’s supplement, we treat the supplement as a new

petition for writ of mandamus. Based on the Court’s opinion of this date, we DENY the petition.

We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE